Citation Nr: 1628282	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  12-13 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an effective date prior to March 16, 2007 for service connection for a lumbar spine disability.
 
2.  Entitlement to a higher initial rating for a lumbar spine disability, currently rated as 20 percent disabling.

3.  Entitlement to a higher initial rating for left lower extremity radiculopathy, currently rated as 10 percent disabling prior to January 21, 2011 and 20 percent disabling thereafter. 

4.  Entitlement to a higher initial rating for right lower extremity radiculopathy, currently rated as 10 percent disabling prior to January 21, 2011 and 20 percent disabling thereafter.

5.  Entitlement to service connection for loss of consciousness episodes, also claimed as blackouts accompanied by extreme strength manifestations in all extremities, to include as due to chemical exposure.

6.  Entitlement to service connection for an acquired psychiatric disability, to include delusional disorder, to include as due to chemical exposure. 

7.  Entitlement to a total disability rating based upon individual unemployability (TDIU) on an extraschedular basis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active duty service from March 1987 to March 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Des Moines, Iowa.  

The September 2009 rating decision granted service connection for degenerative disc disease, lumbar spine with an initial rating of 20 percent; right and left lower extremity radiculopathy with separate initial ratings of 10 percent.  The assigned effective date for all initial ratings was March 16, 2007.  

The September 2011 rating decision granted an initial rating of 20 percent for left lower extremity radiculopathy, effective January 21, 2011.

In November 2011, the Veteran clarified that he desired The American Legion to be his representative.  

The June 2013 rating decision denied service connection for an extreme strength condition for each extremity and two psychiatric disabilities; and entitlement to a total disability rating based upon individual unemployability (TDIU).  

The Board notes that the RO developed the psychiatric claims as separate disabilities.  However, the evidence does not indicate that there are separate and distinct manifestations attributable to different diagnoses and has recharacterized the claim as a single disability for an acquired psychiatric disorder.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  The RO also developed the claims pertaining to extreme strength as separate disabilities for each limb.  At the May 2016 hearing, the Veteran further clarified the manifestations of the extreme strength disability occur as loss of consciousness periods where he exhibited unusual strength without any recollection or control over his bodily movements.  See May 2016 hearing transcript, p. 11-12.  Given the overlapping symptomatology of the extreme strength claims, the Board has recharacterized these separate issues into a single claim for disability manifesting as loss of consciousness episodes accompanied by extreme strength in all extremities.  Id.

The May 2014 RO decision granted an initial rating of 20 percent for right lower extremity radiculopathy effective January 21, 2011.  

In July 2014, the VA Director of Compensation Service denied entitlement to TDIU on an extraschedular basis.  38 C.F.R. § 4.16(b); Wages v. McDonald, 27 Vet. App. 233, 239 (2015) (Director of Compensation Service decision is a RO decision subject to de novo review by the Board).  

Although the September 2011 and May 2014 decisions result in a partial grant of benefits, higher ratings are available and the higher initial rating issues for lower extremity radiculopathy remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

In June 2015, the Veteran had a Board hearing and a transcript is of record.  The then-presiding Veterans Law Judge (VLJ) was unable to issue a decision for the appeal.  The Veteran was appropriately notified in February 2016 about his options and requested another hearing.  In May 2016, another hearing was held with the undersigned VLJ.  The May 2016 hearing transcript is of record.   

The issues of higher initial ratings for lumbar spine and radiculopathy of each lower extremity, service connection for an acquired psychiatric disability and loss of consciousness episodes are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not file a formal or informal claim service connection for a lumbar spine disability prior to March 16, 2007.

2.  The Veteran is service-connected for degenerative disc disease, rated as 20 percent disabling; left lower extremity sciatica/ radiculopathy, rated as 10 percent disabling prior to January 21, 2011 and 20 percent disabling thereafter; and right lower extremity sciatica/ radiculopathy, rated as 10 percent disabling prior to January 21, 2011 and 20 percent disabling thereafter.  His combined disability rating is 40 percent prior to January 21, 2011 and 50 percent thereafter.
	
3.  The Veteran's service-connected disabilities, in and of themselves, preclude gainful employment consistent with Veteran's education and occupational experience.  



CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date earlier than March 16, 2007 for the grant of service connection for degenerative disc disease, lumbar spine have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2015).

2.  The criteria for entitlement to TDIU on an extraschedular basis are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.16, 4.19, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provides that VA will notify and assist a claimant in obtaining evidence necessary to substantiate a claim.  As the TDIU claim is being granted, discussion of VCAA compliance regarding this issue is not needed.  

The VCAA requires VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Here, July 2007, March 2011 and March 2012 letters provided appropriate notification, to include how VA assigns disability ratings and effective dates. See also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The duty to notify is satisfied.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

The Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining evidence necessary to substantiate his claim.  The evidence includes the Veteran's service treatment records (STRs), personnel records, VA outpatient treatment records, private medical records, and various statements from the Veteran.  A VA examination or medical opinion would not raise any reasonable possibility of substantiating the earlier effective date claim and further development in this regard is not warranted.  38 C.F.R. § 3.159(d).

There is no indication that there is any relevant evidence outstanding, and the Board will proceed with consideration of the Veteran's appeal for an earlier effective for service connection for degenereative disc disease, lumbar spine and an extraschedular TDIU.

Earlier effective date for service connection for a degenerative disc disease, lumbar spine

If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2).  Otherwise, it is the date of receipt of claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400. 

The Veteran is seeking an effective date prior to March 16, 2007 for service connection for degenerative disc disease, lumbar spine.  He contends that he initially filed the service connection claim in September or October 2005.  See August 2010 statement; May 2016 hearing transcript, p. 3.  The Veteran's claim for service connection for lumbar spine degenerative disc disease was granted in September 2009, with a rating of 20 percent effective March 16, 2007.  He filed a timely notice of disagreement with the assigned effective date in July 2010.

The Board has considered the Veteran's reports that he intended to file a service connection claim for his back disability with the September 2005 pension claim.  However, the record does not include any communication from him that could possibly be construed as informal claim or evidence of intent to file a compensation claim.  Recent amendments to VA's regulations, effective March 24, 2015, describe the specific and limited manner and methods by which a claim can be initiated and filed and do not specifically contemplate issues being raised by the record before the Board and the Board taking action to designate the issue as a claim and refer the matter to the AOJ.  See 38 C.F.R. §§ 3.1(p), 3.150, 3.155, 3.160 (2015).  However, those amendments do not apply retroactively.  The prior version of 38 C.F.R. § 3.155 provided that an informal claim is "[a]ny communication or action, indicating an intention to apply for one or more benefits.... Such informal claim must identify the benefit sought."  38 C.F.R. § 3.155(a). Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing." Brokowski v. Shinseki, 23 Vet.App. 79, 84 (2009); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have an intent to file a claim for VA benefits); Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999) (noting that even an informal claim must be in writing); Brannon v. West, 12 Vet. App. 32, 35 (1998).  Here, however, there is no document indicating that the Veteran had an intent to file a claim for service connection for a lumbar spine disability prior to March 16, 2007.  

The Veteran filed a pension claim in September 2005 on VA Form 21-526 Veteran's Application for Compensation and/or Pension.  In "Section I" the Veteran indicates that he is filing a pension claim only.  The application includes a section, Part B: Compensation, where the respondent is instructed to identify any disability to be claimed for compensation.  The Veteran did not complete aforementioned disability compensation section of the application.  Review of the record does not include any additional communication from the Veteran until March 16, 2007.  On this date, the Veteran filed a service connection claim for lumbar spine disability.  The RO assigned the date of the claim as the effective date for the service connection grant for degenerative disc disease, lumbar spine, in accordance with general effective date principles.  38 U.S.C.A. § 5110(a).  There is nothing in the September 2005 application that indicates or implies that the Veteran intended to file a claim for compensation for a lumbar spine disability.  Consequently, this document cannot be considered an informal claim.

Moreover, although the Veteran's claim was initially denied in November 2007 and then granted in September 2009, the effective date of the grant of service connection was prior to the November 2007 rating decision.  Thus, it cannot be said that there was a formal claim that was allowed or disallowed for the reason that the disability was not compensable in degree, such that 38 C.F.R. § 3.157(b) would warrant an earlier effective date in this case.

For the foregoing reasons, the evidence preponderates against any contention that the Veteran intended to file a claim for compensation for his lumbar spine disability as part of his September 2005 pension claim.  The document itself and the contemporaneous evidence do not reflect an intent to apply for benefits or an identification of the benefits sought.  There is also no other document that could be construed as an informal claim and no other exception to general earlier effective date principles applies.  An effective date prior to March 16, 2007 for service connection for lumbar spine degenerative disc disease is therefore not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Entitlement to TDIU on an extraschedular basis

In this case, the Veteran is service-connected for degenerative disc disease, rated as 20 percent disabling; left lower extremity sciatica/ radiculopathy, rated as 10 percent disabling prior to January 21, 2011 and 20 percent disabling thereafter; and right lower extremity sciatica/ radiculopathy, rated as 10 percent disabling prior to January 21, 2011 and 20 percent disabling thereafter.  His combined disability rating is 40 percent prior to January 21, 2011 and 50 percent thereafter.  He does not meet the schedular criteria for TDIU and his claim must be considered on an extraschedular basis.  38 C.F.R. § 4.16(b).

In July 2014, the Director of Compensation Service issued a decision denying extraschedular TDIU.  Id.; Wages, 27 Vet. App. at 239; Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  The Board may decide the issue on the merits.  Id. 

The Veteran has been unemployed throughout the appeals period.  He has a high school education and occupational experience in construction labor.  The record shows that he cannot perform physical labor due to his service connected back and lower extremity disabilities.  See April 2011 VA examination report.  The Board notes the May 2013 VA examination report finding of no occupational interference.  However, the Board attaches minimal probative value to it due to the inconsistency with the additional evidence of record suggesting significant back and radiculopathy symptoms.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner"); see id.; May 2016 hearing transcript.  Notably, a Decision Review Officer (DRO) issued a June 2014 report summarizing the evidence and recommending an extraschedular TDIU beginning January 21, 2011.  The rationale being that the Veteran's education and occupational experience was consistent with physical labor only.  However, his service-connected back and lower extremities disabilities precluded physical labor.  He could not reasonably be expected to secure gainful sedentary employment.  

The Board finds the reasoning from the June 2014 DRO report consistent with the evidence of record including the lay evidence.  Geib, 733 F.3d at 1354 ("neither the statute nor the relevant regulations require the combined effect [of disabilities] to be assessed by a medical expert").  Thus, the probative evidence indicates that the service-connected back and radiculopathy disabilities preclude gainful employment consistent with the Veteran's education and occupational experience.  A TDIU on an extraschedular basis is therefore warranted pursuant to 38 C.F.R. § 4.16(b). 



ORDER

An effective date prior to March 16, 2007 for service connection for degenerative disc disease lumbar spine is denied.

A TDIU on an extraschedular basis is granted, subject to controlling regulations governing the payment of monetary awards.


REMAND

Additional development and VA examinations are needed for the claims remaining on appeal.  

At the May 2016 hearing, the Veteran's reports indicate that he had experienced an increase in his lumbar spine and associated radiculopathy disabilities since the most recent VA orthopedic examination in 2013.  May 2016 Hearing Transcript, p. 5.  An updated VA examination is necessary as instructed below.  

The Veteran contends that he experienced chemical exposure from working in a Nuclear Biological Chemical (NBC) Warfare occupational specialty.  Available personnel records confirm that the Veteran worked in power generator repair.  Personnel records were requested in connection with a prior asbestosis claim; however, it is unclear if a complete copy of the personnel records has been obtained.  An additional request for personnel records is needed as detailed below.    

Regarding the psychiatric disability and loss of consciousness episodes accompanied by extreme strength manifestations in all extremities, a new examination and medical opinion is needed to ensure that the current symptoms and in-service events as described by the Veteran are duly considered.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ("[O]nce the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.").  The May 2013 VA medical opinion is limited.  The examiner's comments suggest consideration to medication side effects and are conclusory about the etiology of the Veteran's psychiatric disability.  More information is needed as to the background of the Veteran's psychiatric disease process and any possible relationship to a history of environmental exposures.  The new medical opinion and examination must also consider the Veteran's accounts of loss of consciousness episodes with uncontrollable, extraordinary extremity movements.  Id.  The medical opinion should also consider whether preexisting epilepsy was aggravated by service.

Accordingly, the claims remaining on appeal are REMANDED for the following action:

1.  Contact the appropriate records custodian to ensure that a complete copy of the Veteran's personnel records is obtained.  Make as many requests as necessary and document all correspondence.  Notify the Veteran and his representative of any inability to obtain service personnel records.   

Advise the Veteran that he may submit any personnel records in his possession.  

2.  Obtain VA treatment records for the Veteran since August 2014.  

3.  Then, schedule the Veteran for a VA compensation examination to determine the severity of his lumber spine disability and radiculopathy of the lower extremities.  The electronic claims file, including a complete copy of this decision and remand, must be made available to and reviewed by the examiner for the pertinent medical and other history, and the examination report should note that review.

A complete clinical evaluation with all appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  The examination should be in accordance with the current worksheet or disability benefits questionnaire (DBQ) for lumbar spine and associated neurological disabilities, to include range-of-motion studies consistent with criteria of DeLuca v. Brown, 8 Vet. App. 202 (1995).  A complete rationale should be provided for any opinion expressed.

4.  Then, schedule the Veteran for VA psychiatric examination to address the nature and etiology of his diagnosed delusional disorder and subjectively reported loss of consciousness episodes.  The electronic claims file, including a complete copy of this decision and remand, must be made available to and reviewed by the examiner for the pertinent medical and other history, and the examination report should note that review.

The examiner must conduct a complete clinical examination and perform any indicated testing.  If the examiner believes a separate neurological examination is needed to fully evaluate the loss of consciousness episodes, this should be furnished.  

The examiner must accept the Veteran's lay descriptions of chemical exposure or environmental hazards associated with working in power generator equipment repair and history of symptoms as generally credible insofar as they are generally consistent with the Veteran's personnel records regarding the details of his military service.  (If the examiner rejects any lay report, he or she must state so and explain why.  The examiner may not reject any lay report solely due to an absence of contemporaneous medical records, but may consider absence of contemporaneous medical records in addition to consistency with the additional evidence of record, contemporaneous clinical examination or basic plausibility of the lay assertion).     

The examiner must provide the following medical opinions regarding the current delusional disorder diagnosis and reported loss of consciousness episodes:

(a) Is it at least as likely as not (a 50 percent probability or greater) that the current delusional disorder is causally related to any history of in-service chemical or environmental exposures?

(b)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran has loss of consciousness episodes that are separate and distinguishable from the established delusional disorder?

(c)  If so, were the loss of consciousness episodes part of preexisting epilepsy?  If so, was the current epilepsy aggravated by an event, injury or disease incurred during active service?  

(d)  If not, is it at least as likely as not (a 50 percent probability or greater) that the loss of consciousness episodes are causally related to any history of in-service chemical or environmental exposures?

The examiner must provide a detailed rationale for all opinions with due consideration to the lay reports as detailed above.  

5.  Following the completion of the requested actions and any additional development deemed necessary, readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded an opportunity to respond.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


